Citation Nr: 0903052	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  02-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral pes planus.

2.  Entitlement to an initial compensable rating for herpes 
simplex of the lip for the period prior to November 23, 2006, 
and in excess of 10 percent for the period beginning November 
23, 2006.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, in which, inter alia, service connection was 
granted for bilateral pes planus and for herpes simplex of 
the lip and non-compensable disability ratings were awarded 
for both, each effective May 1, 2001.  Subsequently, the case 
was transferred to the RO in Philadelphia, Pennsylvania.  The 
Board remanded these issues for further development in June 
2004, October 2005, June 2007, and February 2008.

During development, the veteran's noncompensable rating for 
herpes simplex of the lip was increased to 10 percent, 
effective from November 23, 2006.  As that award was not a 
complete grant of benefits, and the appellant is presumed to 
be seeking the maximum available benefit, the Board has 
characterized the appeal as encompassing the matters set 
forth on the preceding page.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a signed letter dated November 2008, the veteran 
complained of a miscalculation in awarded back pay.  This 
matter is referred to the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Bilateral pes planus is presently manifested by a mild 
foot deformity; with the feet resting in a calcaneus stance 
only a slight valgus position of the heels is revealed with 
only a mild and medial bowing of the Achilles tendon.

3.  Prior to November 23, 2006, the veteran's herpes simplex 
of the lip was manifested by infrequent flare-ups, no 
functional impairment, no disfiguration, and no use of 
topical therapies.

4.  Beginning November 23, 2006, the veteran's herpes simplex 
of the lip was manifested by active pathology and the use of 
an antiviral drug therapy.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5276 (2008).  

2.  The criteria for an initial compensable rating for herpes 
simplex of the lip for the period prior to November 23, 2006, 
and in excess of 10 percent for the period beginning November 
23, 2006, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
prior to August 30, 2002; effective from August 30, 2002; and 
effective from October 23, 2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2004, November 2005, and March 2006.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in August 2008.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2006 
correspondence. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  

However, in the case of an increased initial rating claim, no 
duty to provide the notice described 38 C.F.R. § 3.159(b)(1) 
of this section arises upon receipt of a Notice of 
Disagreement.  Therefore, regarding an initial increased 
rating for both disabilities under appeal here, the 
requirements outlined in Vazquez-Flores are not applicable.  
Instead, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased  
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008). 

Pes Planus

The veteran's bilateral pes planus, or flatfeet, is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).  

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008)

During a January 2001 VA medical examination, mild bilateral 
pes planus was noted.  Objectively, the veteran had a normal 
gait, posture and balance.  He was able to rise on his heels 
and toes and stand and hop on one foot without evidence of 
increased discomfort.  No swelling or inflammation was 
reported.

The veteran underwent a VA podiatry examination in November 
2004.  He complained of being flat-footed and having calluses 
at pressure points on his feet.  After a long day his feet 
had a dull, achy, throbbing-type of pain at the midfoot 
plantarly and sometimes at the dorsal left midfoot.  The pain 
was worse with prolonged standing and walking.  Post service 
he had a job where he spent 90 percent of his day at a desk, 
and 10 percent on hard concrete tile floors.  Objectively, 
there was no weakness, stiffness, swelling, heat, redness, 
fatigability, and no lack of endurance noted.  It also was 
noted that the veteran did not use, and did not need, 
crutches, braces, a cane, or corrective shoes.  

On physical examination, no bunions or hammertoes were 
observed.  There was a mild medial arch when nonweight 
bearing.  Weight bearing revealed a mild pes planus foot 
type, bilaterally, and a mild forefoot and midfoot 
malalignment.  There was no pain on manipulation of the 
forefoot, bilaterally.  A resting calcaneus stance position 
revealed a slight valgus position, bilaterally, with a mild 
medial bowing of the Achilles tendon.  There was no pain on 
manipulation of the Achilles tendon, bilaterally.  When the 
bilateral rear foot was placed in a neutral calcaneal stance 
position, the heel was in a perpendicular position to the 
ground and the Achilles was not medially bowed.  The veteran 
could rise to his toes, bilaterally, without pain and did 
resupinate.  He had no complaints of pain along the plantar 
fascia.  There also was no pain on palpation along the 
plantar fascia.  He could rise to his heels without bilateral 
pain.  A normal heel-to-toe gait pattern was noted and his 
shoe gear revealed no abnormal shoe wear pattern.  
Callosities not characteristically associated with pes planus 
also were noted.  The examining podiatrist diagnosed mild 
bilateral pes planus.

During an April 2006 VA podiatry examination, the veteran 
reported that he had received no additional foot treatment 
and had trimmed his own calluses.  He complained that the 
calluses were pressure points that hurt him.  He had more 
foot pain with a lot of walking and long periods of standing.  
On the day of examination there was a mild amount of pain on 
direct plantar palpation of the bilateral fifth metatarsal 
head callosities.  There was no weakness, stiffness, heat, 
redness, fatigability and no lack of endurance observed.  He 
did not use or need crutches, braces, a cane or corrective 
shoes.

Physical examination revealed no functional loss related to 
his anatomical condition.  There was no evidence that range 
of motion  or function was additionally limited by pain, 
weakness or lack or endurance on repetitive use.  A mild foot 
deformity, corresponding to the current diagnosis of a mild 
bilateral pes planus, was noted with the feet resting in a 
calcaneus stance revealing only a slight valgus position of 
the heels with only a mild and medial bowing of the Achilles 
tendon.  The veteran's shoe gear revealed no abnormal shoe 
wear pattern.  A normal heel-to-toe gait was noted as well as 
calluses not characteristic of associated ples planus.  Mild 
bilateral pes planus was diagnosed.

During a January 2007 VA diabetic foot examination, it was 
noted that the veteran had calluses on the lateral aspect of 
the ball of each foot and corns were noted on the plantar 
surface of the left foot.

July 2007 and February 2008 VA podiatry clinic records noted 
that the veteran had no bilateral hallux abducto valgus, 
bunions, hammertoes, foot infections, or bony prominences.

Based on the evidence of record, the Board finds that the 
criteria for a compensable rating for bilateral pes planus 
have not been met.  In this matter, the Board finds the 
results of the November 2004 and April 2006 VA examinations 
persuasive.  The examiner (the same podiatrist for each 
examination) reviewed all of the veteran's medical records, 
interviewed the veteran, and performed all necessary tests.  
She provided adequate reasons and bases for her opinions.  
The Board observes that there is no evidence of a moderate 
flatfoot condition or weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, and pain 
on manipulation and use of the feet, bilateral or unilateral, 
throughout the period of appeal.  Therefore, a compensable 
rating is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2008).

Herpes of the lip

At the time of the grant of service connection, the veteran's 
herpes simplex of the lip disability was rated under 38 
C.F.R. § 4.118, Diagnostic Code (DC) 7806, used to evaluated 
eczema, and DC 7899, used to evaluate skin disorders not 
otherwise listed in the rating schedule.  Regulations for the 
evaluation of skin disabilities were revised effective on 
August 30, 2002 and again on October 23, 2008; however, the 
regulation revision of October 23, 2008, is applicable to 
claims received on or after that date.  

Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  

780
6
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002)




780
0
Burn scar(s) of the head, face, or neck; scar(s) 
of the head, face, or neck due to other causes; or 
other disfigurement of the head, face, or neck:
Ratin
g
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement
50
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 
Note (4): Separately evaluate disabling effects other than 
disfigurement that are associated with individual scar(s) of 
the head, face, or neck, such as pain, instability, and 
residuals of associated muscle or nerve injury, under the 
appropriate diagnostic code(s) and apply § 4.25 to combine 
the evaluation(s) with the evaluation assigned under this 
diagnostic code. 
Note (5): The characteristic(s) of disfigurement may be 
caused by one scar or by multiple scars; the 
characteristic(s) required to assign a particular evaluation 
need not be caused by a single scar in order to assign that 
evaluation. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2008)

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective August 30, 
2002) 

780
4
Scar(s), unstable or painful:
Ratin
g
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable 
and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful 
scars. 

 
Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code, when 
applicable. 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2008)

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2008)

During a January 2001 VA examination on the eve of discharge 
from service, the veteran gave a history of recurrent herpes 
simplex or cold sores of the lip.  Topical preparations aided 
in his recovery.  On objective examination of the face, no 
rashes, lesions or inflammation were noted.  The mouth was 
without inflammation, lesion or deformity.  The diagnosis was 
recurrent herpes simplex (cold sores) or the lip.  

The veteran underwent a VA examination in November 2004.  He 
told the examiner that he developed herpes simplex type 1 on 
the left side of the chin about 1995.  Subsequently, he has 
had problems three to four times a year with flare-ups taking 
between 10 to 14 days to heal.  Treatment consisted solely of 
topicals.  The veteran never took oral medications for this 
condition.  He complained of a lot of discomfort when the 
cold sores flared up, principally burning and itching and 
some disfiguring scaling.  Usually there is some healing with 
hyperpigmentation.  There was no herpes simplex activity on 
the date of examination.  The veteran denied any functional 
impairment from the problem.  He also denied any professional 
treatment for the herpes simplex since his military 
discharge.  

On physical examination, there was clear skin noted about the 
mouth and no current evidence of a herpes simplex infection.  
The scarred areas of the face, accounting for 15 percent of 
the veteran's exposed skin, also were noted, but these 
findings are associated with the veteran's service-connected 
acne vulgaris and not with his cold sores of the lip.  The 
examiner diagnosed a history of herpes simplex virus, type 1, 
in the perioral area with no current activity.

The veteran underwent a VA dermatology examination in April 
2006.  He told the examiner that after he first developed 
this condition in 1995 he would have a flare-up about twice a 
year for approximately a week before healing.  The lesions 
had never been cultured when active.  When the lesions 
occurred, there was tingling and burning of the affected 
area, but no dysfunction of the mouth.  However, this 
activity had diminished over time.  His last flare-up was 
noted in 2002.  It also was noted that, since discharge, the 
veteran had used an over-the-counter agent (Bacitracin 
ointment), but had not been seen in a medical facility for 
treatment.  At the time of this examination he applied 
nothing to his lips on a regular basis.

On physical examination, the skin was entirely clear and 
there was no evidence of the herpes simplex of the lip 
disability.  Post acne scars and hyperpigmentation of the 
face and other parts of the body were not associated with the 
veteran's service-connected herpes simplex of the lip.  The 
examiner specifically noted in his diagnosis of a history of 
herpes simplex virus infection, probably type 1, of the 
perioral area, that it was currently not active and not 
disfiguring.

On November 23, 2006, the veteran was seen at a VA medical 
facility for treatment of active pathology of his herpes 
simplex.  Color photographs of his mouth area were taken.  
The VA physician prescribed Zovirax cream, for application 
three times a day, and Zovirax tablets, 800 mg five times a 
day.  

Based upon the evidence of record, the Board finds that from 
the time service connection was granted for herpes simplex or 
cold sores for the lip until the skin regulations were 
changed on August 30, 2002, there was no competent medical 
evidence in the claims file that would entitle the veteran to 
a compensable rating under the pre-2002 skin regulations 
found at the former version of Diagnositic Code 7806.  

For the period from August 30, 2002 until November 23, 2006, 
the criteria for only a noncompensable rating for dermititus 
or eczema under Diagnostic Code 7806 is warranted.  The Board 
finds the results of the November 2004 and April 2006 VA 
examinations persuasive.  The examiner (the same 
dermatologist for each examination) reviewed all of the 
veteran's medical records, interviewed the veteran, and 
performed all necessary tests.  He provided adequate reasons 
and bases for his opinions.  

In addition, there is evidence in the record to support the 
staged increased rating to 10 percent beginning November 23, 
2006.  As noted above, on that date the veteran was treated 
at a VA facility for an active outbreak of his herpes simplex 
of the lip.  He was prescribed antiviral medication in both 
cream and tablet form.  He also provided color photographs of 
the perioral area which are found in the claims file.  The 
Board finds that this evidence shows the use of an 
intermittent systemic therapy to warrant an increase to a 10 
percent disability rating.  However, there is no evidence in 
the record that this or any similar therapies were to be 
constant, near constant, or to exceed a period of six weeks, 
which are required for a rating higher than 10 percent under 
the provisions of Diagnostic Code 7806.  

Further, there is no competent medical evidence in the claims 
file associating any of the veteran's scars from his service-
connected acne with his service-connected herpes simplex of 
the lip.  Therefore, potentially higher ratings for human 
scars available under the former and current skin regulations 
found at 38 C.F.R. § 4.118 cannot avail the veteran.  In 
conclusion, a compensable rating is not warranted for the 
veteran's herpes simplex of the lip for the period prior to 
November 23, 2006, and a rating in excess of 10 percent is 
not warranted for the period beginning November 23, 2006.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

Conclusion

The Board acknowledges the veteran's contentions that his 
disabilities at issue in this appeal are more severely 
disabling.  However, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit, 
5 Vet. App. 91; see also Espiritu, 2 Vet. App. 492.

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to these disabilities on appeal that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against these claims.




ORDER

Entitlement to an initial compensable rating for bilateral 
pes planus is denied.

Entitlement to an initial compensable rating for herpes 
simplex of the lip for the period prior to November 23, 2006, 
and in excess of 10 percent for the period beginning November 
23, 2006, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


